Lithium Secondary Battery with an Anode Having Two Active Material Layers
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1 and 4-10 are pending, wherein claim 1 is amended. Claims 1 and 4-10 are being examined on the merits in the current Office action.

	
Specification
The amended title of the invention is accepted.

Claim Rejections - 35 USC § 103
Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nam et al. (US 20210119200 A1, hereafter Nam) in view of Kim et al. (US 20140349180 A1, hereafter Kim).
Regarding claim 1, Nam teaches a lithium secondary battery comprising:
a cathode (“a positive electrode”, [0023]);
a separation membrane (“a separator”, [0023]); and
an anode which faces the cathode with the separation membrane interposed therebetween (“… interposed between …”, [0023]), and comprises an anode current collector (e.g., 110 in Figs. 2-3 and [0051]-[0053]), a first anode active material layer (e.g., 120, Figs. 2-3 and [0051]-[0053]) and a second anode active material layer (e.g., 130, Figs. 2-3 and [0051]-[0053]) which are sequentially stacked from the anode current collector (Figs. 2-3 and [0051]-[0053]),
wherein the first anode active material layer includes a silicon-based active material and a carbon-based active material, and the second anode active material layer includes a carbon-based active material (e.g., [0056]).
Nam appears silent as to the claimed content of the silicon-based active material having a range as claimed in the first anode active material layer. However, in the absence of criticality or unexpected results, changes in proportion (in this case, the weight ratio of the silicon-based active material to the carbon-based active material) do not patently distinguish the invention (See MPEP § 2144.04), since the changes involves merely ordinary capabilities of one skilled in the art. As one of numerous examples, Kim discloses that a silicon-based active material is included in the negative electrode active material layer in an amount of about 0.1% to 10% by weight based on the total amount of the negative electrode active material comprising graphite and the silicon-based active material (at least: [0040], [0052]), resulting in a weight ratio of the silicon-based active material to the carbon-based active material being in a range of about 0.1% to 20% (Note that the weight ratio of graphite is in a range of about 50% to about 97% based on the total amount of the negative active material, see [0047]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected a weight ratio of about 0.1% to 20% of the silicon-based material based on the weight of the carbon-based active material in the first anode active material layer of Nam in view of Shin, as taught by Kim, in order to achieve not only a high-capacity but also decreased volume expansion ratio ([0055], Kim). The range of 0.1% to 20% overlaps the range of 2-15% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The recitations recited in the last paragraph of claim 1 does not set forth positive limitations because “when” supports the notion that the limitations are optional and are not required. The teachings of Nam in view of Shin has already met one of the requirements, that is, “the second anode active material layer includes a carbon-based active material” afore-mentioned in the recitation “the second anode active material layer includes a carbon-based active material or a mixture of the carbon-based active material and the silicon-based active material”.

Regarding claim 4, Nam in view of Kim teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite or natural graphite (See, e.g., [0092], Nam).
Regarding claims 5-6, Nam in view of Kim teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite and natural graphite, and a weight ratio of the artificial graphite to the natural graphite may be 90:10 ([0092], Nam), anticipating the ranges as claimed.
Regarding claim 7, Nam in view of Kim teaches the lithium secondary battery according to claim 1, wherein the silicon-based active material includes silicon (at least: [0013], Nam).
Regarding claim 8, Nam in view of Kim teaches the lithium secondary battery according to claim 1, wherein each of the first anode active material layer and the second anode active material layer further includes a binder, and a content of the binder in the first anode active material layer is higher than the content of the binder in the second anode active material layer (See [0035]-[0036], Nam).
Regarding claim 9, Nam in view of Kim teaches the lithium secondary battery according to claim 1, wherein the anode further comprises a third anode active material layer formed on the second anode active material layer (e.g., 140 in Figs. 2-3, Nam) and including a carbon-based active material (e.g., [0043]-[0044], Nam).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Kim, as applied to claim 9 above, and further in view of Shin et al. (US 20190139714 A1, hereafter Shin).
Regarding claim 10, Nam in view of Kim teaches the lithium secondary battery according to claim 9, wherein the third anode active material layer further comprises a silicon-based active material ([0035], Nam).
Nam in view of Kim fails to teach “a content of the silicon-based active material included in the third anode active material layer is lower than the content of the silicon-based active material included in the second anode active material layer”, as instantly claimed.
In the same field of endeavor, however, Shin discloses that the power and/or energy performance of an electrode film can be tuned by combining multiple active layers with selected properties (See, at least, [0031], [0033]), and discloses that a higher content of silicon in an anode active material layer farther away from a current collector than an anode active material layer closer to the current collector would provide benefit of increased energy ([0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Nam to include a lower content of the silicon-based active material in the third anode active material layer than in the second anode active material layer as an alternative to the design of Nam with regard to the relative contents of silicon-based active material in different active material layers, in order to achieve an increased energy ([0076], Shin).

Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.
The amendments to claim 1 changed the scope of claim 1 and its dependent claims. This Office action has addressed all the claimed limitations. The following is the response to the Applicant’s main arguments.
1) Applicant argues:

    PNG
    media_image1.png
    144
    649
    media_image1.png
    Greyscale

In response, claim 1 does not require that the second anode active material layer includes a mixture of the carbon-based active material and the silicon-based active material, let alone compare the relative contents of silicon-based active material in the first and second active material layers. As addressed above in the rejections, Nam does teach the second anode active material layer includes a carbon-based active material.
2) Applicant argues:
 
    PNG
    media_image2.png
    342
    680
    media_image2.png
    Greyscale

In response, while Nam discloses that the content of silicon-based active material in the anode active material layer farther away from the current collector is larger, Shin does teach the content of silicon in different active material layers can be tuned and the content of silicon in the active material layer farther away from the current collector is lower than an active material layer closer to the current collector. This design can be an alternative to the design of the relative contents of silicon-based material in different active material layers as instantly claimed, for the benefit of achieving an increased energy. Nam does not does not criticize or discredit the alternative disclosed by Shin.
3) In response to the argument that “Nam is silent concerning the ranges of the silicon-based active material in the asserted first active material layer and second active material layer”, it is noted that the claimed range of “2% to 15%” has been addressed by combining the teachings of Kim rather than Nam. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please see the above rejection for how Nam in view of Kim teaches the claimed range of 2% to 15%.
4) In response to the argument that “none of these references disclose an anode configuration with the effect of improving anode adhesion, life-span, average discharge potential, and high-temperature storage of the lithium secondary battery as achieved in the claimed battery”, it is noted that this argument is not commensurate with the scope of the claims. The claims do not claim these.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727